       Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 1 of 18




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BRYAN ZACK MASON,

       Plaintiff,
                       v.
SONY PICTURES ENTERTAINMENT, INC.,                         Civil Action No.
SONY PICTURES TELEVISION INC.,                            1:20-cv-03616-SDG
NBCUNIVERSAL MEDIA, LLC, and ERIC E.
KRIPKE d/b/a KRIPKE ENTERPRISES,

       Defendants.

                            OPINION AND ORDER

      This matter is before the Court on a motion to dismiss or transfer filed by

Defendant Sony Pictures Television Inc. (Sony TV) [ECF 30] and a motion to

dismiss or transfer jointly filed by Defendants Sony Pictures Entertainment, Inc.,

(Sony Entertainment) NBCUniversal Media, LLC (NBCU), and Eric E. Kripke

d/b/a Kripke Enterprises (Kripke) [ECF 31]. For the following reasons, and with

the benefit of oral argument, both motions to dismiss are GRANTED. The pending

motions docketed as ECF 18, ECF 19, and ECF 20 are DENIED AS MOOT.
         Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 2 of 18




I.     BACKGROUND1

       Plaintiff Bryan Zack Mason is a self-published author.2 Mason has written a

three-book science fiction and fantasy series colloquially known as The Chronoshift

Trilogy: (1) Shift, published December 14, 2011; (2) Chase, published May 21, 2012;

and (3) Turn, published July 12, 2012.3 The general plot of The Chronoshift Trilogy

involves a team of three individuals traveling through time to fight various

assassins and alter the course of historical events.4 Mason published each book

through Amazon.com and distributes them through Ingram Book Distributors.5

Mason has sold over 50,000 copies of The Chronoshift Trilogy.6 Mason has also

sought and obtained a copyright for each book.7




1    The Court treats the following non-jurisdictional allegations as true for the
     purposes of this Order. Garfield v. NDC Health Corp., 466 F.3d 1255, 1261
     (11th Cir. 2006) (“At the motion to dismiss stage, all well-pleaded facts are
     accepted as true, and the reasonable inferences therefrom are construed in the
     light most favorable to the plaintiff.”).
2    ECF 27, ¶ 2.
3    Id. ¶¶ 3–7, 9.
4    Id. ¶ 85.
5    Id. ¶ 8.
6    Id. ¶ 11.
7    Id. ¶¶ 43–46.
         Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 3 of 18




       Sony Entertainment is a company that acquires, distributes, films, and

produces a wide array of entertainment through multiple media.8 Sony TV is a

subsidiary of Sony Entertainment and operates as a content provider.9 NBCU is a

subsidiary of the media and entertainment conglomerate Comcast Corporation.10

Kripke is a television writer, director, and producer in Los Angeles, California.11

       In early 2014, Mason decided to adapt The Chronoshift Trilogy into a film.12

Mason hired Joel Wilsford—CEO of Trillium Capital Investments, LLC—to

finance and produce the project.13 On November 17, 2014, Mason hired Adam

Bret—CEO of Low Rider Films, LLC—to market the series to his connections in

Los Angeles.14 According to Mason, Wilford and Bret pitched The Chronoshift

Trilogy to producer Mike Richardson and provided him with physical copies of

each book.15 Through a mosaic of connections, Mason alleges—upon information




8    Id. ¶ 38.
9    Id. ¶ 39.
10   Id. ¶ 41.
11   Id. ¶ 42.
12   Id. ¶ 71.
13   Id. ¶ 72.
14   Id. ¶ 73.
15   Id. ¶ 74.
        Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 4 of 18




and belief—that Kripke ultimately obtained copies and/or knowledge of

The Chronoshift Trilogy from either Richardson or two other individuals—Anne

Cofell Saunders and Matt Whitney—who Mason alleges are writers and producers

with prior experience working on other NBCU projects and with Kripke.16

According to Mason, the plot of the currently syndicated television show

Timeless—which he alleges was written by Kripke, produced by Sony

Entertainment and Sony TV, and broadcasted by NBCU—infringes on

The Chronoshift Trilogy.

       Mason initiated this action on September 1, 2020.17 Mason filed an Amended

Complaint on November 13, asserting one claim for copyright infringement under

17 U.S.C. § 501.18 On November 23, Defendants filed two separate motions to

dismiss; one solely by Sony TV and a second jointly by Sony Entertainment,

NBCU, and Kripke.19 Mason filed an omnibus response in opposition to both




16   Id. ¶¶ 53–70, 81.
17   ECF 1.
18   ECF 27.
19   ECF 30; ECF 31.
         Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 5 of 18




motions on January 4, 2021.20 Defendants filed two separate replies on January

25.21 On April 16, the Court heard oral argument from the parties on the motions.

II.     DISCUSSION

        Although Defendants have filed separate motions, they collectively argue

Mason’s copyright infringement claim must be dismissed under: (1) Federal Rule

of Civil Procedure 12(b)(2) for lack of personal jurisdiction; (2) Rule 12(b)(3) for

improper venue; and (3) Rule 12(b)(6) for failure to state a facially plausible claim.

The Court first addresses Defendants’ jurisdictional arguments. See Republic of

Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 940 (11th Cir. 1997) (“As a

general rule, courts should address issues relating to personal jurisdiction before

reaching the merits of a plaintiff’s claims.”).

        A.      Personal Jurisdiction

                1.    Legal Framework

        A complaint is subject to dismissal if the Court lacks personal jurisdiction

over the defendant. Fed. R. Civ. P. 12(b)(2). A plaintiff seeking to establish

“personal jurisdiction over a nonresident defendant bears the initial burden of

alleging in the complaint sufficient facts to make out a prima facie case of



20    ECF 35.
21    ECF 37; ECF 38.
        Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 6 of 18




jurisdiction.” Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249,

1257 (11th Cir. 2010) (quoting United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274

(11th Cir. 2009)). “A prima facie case is established if the plaintiff presents enough

evidence to withstand a motion for directed verdict.” Madara v. Hall, 916 F.2d 1510,

1514 (11th Cir. 1990). In assessing a prima facie case, the Court “must accept the

facts alleged in the complaint as true, to the extent they are uncontroverted by the

defendant’s affidavits.” Id. If the defendant submits contradictory affidavits, “the

burden traditionally shifts back to the plaintiff to produce evidence supporting

jurisdiction unless those affidavits contain only conclusory assertions that the

defendant is not subject to jurisdiction.” Meier ex rel. Meier v. Sun Int’l Hotels, Ltd.,

288 F.3d 1264, 1269 (11th Cir. 2002). “Where the plaintiff’s complaint and

supporting evidence conflict with the defendant’s affidavits, the court must

construe all reasonable inferences in favor of the plaintiff.” Diamond Crystal, 593

F.3d at 1257 (quoting Meier, 288 F.3d at 1269).

      The Supreme Court recognizes two types of personal jurisdiction:

“general (sometimes called all-purpose) jurisdiction and specific (sometimes

called case-linked) jurisdiction.” Ford Motor Co. v. Montana Eighth Jud. Dist. Ct., 141

S. Ct. 1017, 1024 (2021) (citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 919 (2011)). General jurisdiction “extends to ‘any and all claims’ brought
       Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 7 of 18




against a defendant . . . [and] [t]hose claims need not relate to the forum State or

the defendant’s activity there; they may concern events and conduct anywhere in

the world.” Id. But this principal is limited; a court “may exercise general

jurisdiction only when a defendant is ‘essentially at home’ in the State.” Id.

See also Goodyear, 564 U.S. at 919 (“A court may assert general jurisdiction over

foreign (sister-state or foreign-country) corporations to hear any and all claims

against them when their affiliations with the State are so ‘continuous and

systematic’ as to render them essentially at home in the forum State.”).

The “paradigm for[a]” for general jurisdiction are: (1) for an individual, the state

of his or her domicile and (2) for a corporation, “the place of incorporation and

principal place of business.” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014). But

see id. at 140 n.19 (leaving open “the possibility that in an exceptional case . . . a

corporation’s operations in a forum other than its formal place of incorporation or

principal place of business may be so substantial and of such nature as to render

the corporation at home in that State”). Here, the Court need not consider whether
        Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 8 of 18




general jurisdiction exists; Mason does not allege that any of the Defendants can

properly be considered “at home” in Georgia.22

       That leaves specific jurisdiction. This theory hinges “on an affiliation

between the forum and the underlying controversy.” Goodyear, 64 U.S. at 919

(citation omitted). See also Ford, 141 S. Ct. at 1024 (“Specific jurisdiction is different:

It covers defendants less intimately connected with a State, but only as to a

narrower class of claims.”); Bristol-Myers Squibb Co. v. Super. Ct. of Cal., San

Francisco Cnty., 137 S. Ct. 1773, 1780 (2017) (“[T]he suit must arise out of or relate

to the defendant’s contacts with the forum.”) (emphasis in original) (brackets and

punctuation omitted). The inquiry is two-fold: “[T]he exercise of jurisdiction must

(1) be appropriate under the state long-arm statute and (2) not violate the Due

Process Clause of the Fourteenth Amendment to the United States Constitution.”

AcryliCon USA, LLC v. Silikal GmbH, 985 F.3d 1350, 1363–64 (11th Cir. 2021).

See also Diamond Crystal, 593 F.3d at 1259. In this case, the Court need not address

Georgia’s long arm statute; the well-settled principles of constitutional due

process prohibit the exercise of personal jurisdiction over any Defendant.



22   See ECF 27, ¶¶ 36, 38 (alleging Sony Entertainment and Sony TV are
     incorporated in Delaware with principal places of business in California); ¶ 40
     (alleging NBCU is incorporated in Delaware with a principal place of business
     in New York); ¶ 42 (alleging Kripke is a citizen of California).
        Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 9 of 18




             2.     Constitutional Due Process

      “The Due Process Clause of the Fourteenth Amendment constrains a State’s

authority to bind a nonresident defendant to a judgment of its courts.” Walden v.

Fiore, 571 U.S. 277, 283 (2014) (citing World–Wide Volkswagen Corp. v. Woodson,

444 U.S. 286, 291 (1980)). “Due process requires that a non-resident defendant have

certain minimum contacts with the forum so that the exercise of jurisdiction does

not offend traditional notions of fair play and substantial justice.” United States ex

rel. v. Mortg. Invs. Corp., 987 F.3d 1340, 1354 (11th Cir. 2021). See also Int’l Shoe Co.

v. Washington, 326 U.S. 310, 316 (1945). The minimum contacts inquiry “focuses on

the relationship among the defendant, the forum, and the litigation.”

Walden, 571 U.S. at 284 (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775

(1984)). But not just any contacts will do; “the defendant’s suit-related conduct

must create a substantial connection with the forum State.” Id. See also Bristol-Myers

Squibb, 137 S. Ct. at 1781 (citing Goodyear, 564 U.S. at 919) (“[T]here must be an

affiliation between the forum and the underlying controversy, principally, an

activity or an occurrence that [took] place in the forum State.”) (citing Goodyear,

564 U.S. at 919) (emphasis added). Contacts with the forum that are “random,

fortuitous, or attenuated” are not sufficient. Walden, 571 U.S. at 286 (quoting Burger
       Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 10 of 18




King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). To guide the due process inquiry,

the Eleventh Circuit has formulated a three-part test:

             (1) whether the plaintiff’s claims arise out of or relate to
             at least one of the defendant’s contacts with the forum;
             (2) whether the nonresident defendant purposefully
             availed himself of the privilege of conducting activities
             within the forum state, thus invoking the benefit of the
             forum state’s laws; and (3) whether the exercise of
             personal jurisdiction comports with traditional notions
             of fair play and substantial justice.

Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013)

(collecting cases) (quotation marks omitted).

       Mason’s claims falter at the first element.23 As the Supreme Court recently

reaffirmed, for specific jurisdiction to attach “the plaintiff’s claims ‘must arise out

of or relate to the defendant’s contacts’ with the forum.” Ford, 141 S. Ct. at 1019

(citing Bristol-Myers Squibb, 137 S. Ct. at 1780) (emphasis added). Although this

does not demand proof of “but for” causation—id. at 1026 & 1033 (Alito, J.,

concurring)—the issues must be “deriv[ed] from, or connected with, the very

controversy that establishes jurisdiction.” Bristol-Myers Squibb, 137 S. Ct. at 1780.




23   Because the Court finds Mason’s claims do not “arise out of or relate to”
     Defendants’ contacts with Georgia, the Court need not discuss the remaining
     two factors.
        Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 11 of 18




Absent such a connection, “specific jurisdiction is lacking regardless of the extent

of a defendant’s unconnected activities in the State.” Id. at 1781.

       Here, Mason does not identify a sufficient connection between his

infringement claim and Defendants’ alleged contacts with Georgia. Starting with

the Amended Complaint, Mason alleges NBCU regularly markets and broadcasts

television series and films to Georgia residents.24 He then alleges that Sony

Entertainment, Sony TV, and Kripke have each engaged in “regular collaborations

with [NBCU]” to facilitate this conduct.25 Treated as true, these broad allegations

cast doubt on whether Mason has even made out a prima facie case. Absent are

specific facts explaining how this alleged marketing, broadcasting, or facilitation

of business in any way relates to The Chronoshift Trilogy or Timeless.

       But assuming Mason has established his prima facie case, Defendants submit

specific evidence directly contradicting Mason’s allegations. According to

Defendants, none of them had a single contact with Georgia related to

The Chronoshift Trilogy or Timeless. Their evidence shows that: (1) “[t]he creation,

development, and production of Timeless occurred primarily in Los Angeles”;

(2) Timeless was filmed in Los Angeles and Vancouver, British Columbia; and


24   Id. ¶ 18.
25   Id. ¶¶ 23, 28, 30.
       Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 12 of 18




(3) none of the Defendants transacted any business with relation to Timeless in

Georgia.26 Given this evidence, the burden shifts back to Mason to come forward

with evidence supporting jurisdiction. United Techs., 556 F.3d at 1277.

       Mason attempts to do so by submitting his own declaration in response.

Mason reiterates that NBCU, Sony TV, and Sony Entertainment transact some

modicum of business in Georgia. For example, Mason points to: (1) an “About Us”

section on NBCU’s website that describes the company as, among other things,

“one of the world’s leading media and entertainment companies in the

development, production, and marketing of entertainment, news and information

to a global audience”; (2) evidence that NBCU is one of nearly 100 subsidiaries of

Comcast, three of which are located in Georgia; (3) an April 23, 2014 press release

from Sony Entertainment indicating that the movie Goosebumps would be filmed

in Georgia; (4) an “About Us” section on Sony TV’s website that describes the

company as “one of the television industry’s leading content providers,

producing, distributing and carrying programming worldwide in every genre and

for every platform . . . [and] operat[ing] a robust portfolio of wholly-owned and




26   ECF 18-3, ¶ 5 (Lammi Declaration); ECF 19-1, ¶¶ 8–9 (Kripke Declaration);
     ECF 19-2, ¶ 6 (Hallinan Declaration); ECF 19-3, ¶ 2 (Kornzweig Declaration).
       Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 13 of 18




joint-venture production companies across the U.S.”; and (5) that Sony TV is

registered to do business in Georgia.27

       The problem is that, treating all this information as true and extending all

reasonable inferences in Mason’s favor, none of it contradicts Defendants’

evidence or otherwise shows a connection between Defendants’ contacts with

Georgia and Mason’s claim against them. For instance, Kripke’s declaration denies

Mason’s jurisdictional allegations and provides specific facts showing he has no

purposeful contacts—Timeless-related or otherwise—with Georgia. Mason does

not articulate an argument or present evidence to the contrary. Given this posture,

Mason cannot simply rely on the factual allegations in his Amended Complaint to

assert personal jurisdiction in a Georgia court over Kripke. See United Techs., 556

F.3d at 1277. For Sony Entertainment, Sony TV, and NBCU, Mason does point to

some evidence demonstrating their contacts with Georgia. But none of those

contacts bears any connection whatsoever to Mason’s infringement claim.

       For example, Mason points to an online article from Sony Entertainment

discussing the filming of Goosebumps in Georgia. But Goosebumps is an entirely

unrelated project with no connection to The Chronoshift Trilogy or Timeless. Mason




27   ECF 36 (Mason Decl.).
       Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 14 of 18




also relies on the nationwide broadcast of Timeless on NBCU-affiliated networks.

Assuming, arguendo, that Mason has sued the correct entity or affiliate, he cannot

simply rely on the blanketed broadcasting of Timeless in all fifty states to establish

that Sony Entertainment, Sony TV, and NBCU purposefully directed their alleged

infringement activity into Georgia. See Thoroughbred Legends, LLC v. Walt Disney Co.,

No. 1:07-cv-1275-BBM, 2007 WL 9702282, at *7 n.4 (N.D. Ga. Dec. 4, 2007) (“Most

courts require some form of purposeful action in the forum state beyond mere

nationwide broadcast to find personal jurisdiction over a defendant involved in

that broadcast.”) (collecting cases). See also ECF 31, at 14 n.4 (collecting cases). To

find otherwise would effectively establish specific personal jurisdiction over

Defendants and all their industry-wide competitors in every state in the country.

Critically, there is no evidence that these Defendants had any purposeful contact

with Georgia relating to The Chronoshift Trilogy or Timeless. And while Mason

resides in and created The Chronoshift Trilogy in Georgia, “the plaintiff cannot be

the only link between the defendant and the forum.” Walden, 571 U.S. at 285.

      Finally, Mason relies on a July 18, 2013 communication from Jon Kovel—a

representative of Universal Pictures—who contacted Mason in Georgia and

requested permission to use physical copies of Shift as a set dressing in a separate
           Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 15 of 18




movie entitled Endless Love, which was filmed in Georgia.28 Mason subsequently

executed a Clearance Authorization permitting the display of Shift, which briefly

appeared in the background of a scene in Endless Love.29 According to Mason, this

transaction is enough to show that, at a minimum, NBCU had a purposeful contact

with Georgia that relates to his infringement claim. The Court does not agree.

           First, Mason’s own evidence makes clear that the relied-on communication

occurred with Universal Pictures, a non-party subsidiary of NBCU. Even assuming,

arguendo, this sole contact is enough to establish personal jurisdiction over

Universal Pictures, the Supreme Court has made clear that for specific personal

jurisdiction to attach, “the relationship must arise out of contacts that the

defendant himself creates with the forum State.” Walden, 571 U.S. at 284 (emphasis

in original). It is axiomatic that “as long as a parent and a subsidiary are separate

and distinct corporate entities, the presence of one in a forum state may not be

attributed to the other.” Brazil v. Janssen Rsch. & Dev. LLC, 249 F. Supp. 3d 1321,

1332 (N.D. Ga. 2016). See also Andrews v. Mazda Motor Corp., No. 1:14-cv-03432-

WSD, 2015 WL 1851159, at *5 (N.D. Ga. Apr. 22, 2015); AFC Enters., Inc. v. Hearst




28   ECF 27, ¶ 48–52; ECF 36-1.
29   Id.
       Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 16 of 18




Corp., No. 1:11-cv-4150-WSD, 2012 WL 13014021, at *5 (N.D. Ga. Sept. 10, 2012). As

summarized by a court in this district:

            [T]o exercise personal jurisdiction over a parent because
            of its subsidiaries’ activities, a plaintiff must show that
            the corporate form was simply a formality, and that the
            incorporation of the subsidiaries was a sham or that it
            was used to defeat a public convenience, to justify
            wrong, protect fraud, defend crime, or any other reason
            which in equity and good conscience would justify the
            disregard of the corporate entities.

Brazil, 249 F. Supp. 3d at 1332 (discussing jurisdiction under Georgia’s long arm

statute).

      Mason does not allege specific facts or provide evidence showing an abuse

of the corporate form, nor any alternative reason to attribute the actions of

Universal Pictures to NBCU or vice versa. Mason’s evidence actually demonstrates

the contrary; Universal Pictures is one of many subsidiaries of NBCU, which in

turn is one of nearly 100 subsidiaries of Comcast. At bottom, the Court finds no

justification to graft a single, isolated contact by Universal Pictures onto NBCU to

establish personal jurisdiction over NBCU in Georgia.

      In any event, Mason’s isolated contact with Universal Pictures would still

be insufficient for the additional reason that it concerned Endless Love, a separate

film. This contact does not “arise out of or relate to” Mason’s infringement claim

regarding Timeless. The alleged connection is far more attenuated; according to
       Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 17 of 18




Mason, someone—perhaps Saunders, perhaps Whitney, or perhaps someone

else—may have seen or read Shift in Georgia during the filming of Endless Love

and passed it along certain channels until it ultimately reached Kripke. Then, the

theory goes, Defendants proceeded to infringe on Mason’s works by creating

Timeless. Even assuming all these speculative events actually occurred, they do not

demonstrate that Defendants had a purposeful contact with Georgia. To reiterate,

Mason does not contradict Defendants’ evidence that all actions relating to

Timeless took place in either Los Angeles or Vancouver, not Georgia. These are

exactly the sorts of “random” and “attenuated” contacts condemned by the

Supreme Court as insufficient to create specific jurisdiction. See Ford, 141 S. Ct. at

1025 (“The contacts must be the defendant’s own choice and not random, isolated,

or fortuitous.”). In sum, the Court finds that it lacks personal jurisdiction over any

Defendant in this action.

III.   CONCLUSION

       Sony TV’s motion to dismiss [ECF 30] and Sony Entertainment, NBCU, and

Kripke’s motion to dismiss [ECF 31] are GRANTED on personal jurisdiction

grounds. Since the Court lacks personal jurisdiction, it cannot evaluate the merits

of the case. Republic of Panama, 119 F.3d at 940. Therefore, Defendants’ motions to

dismiss based on a failure to state a facially plausible copyright infringement claim
     Case 1:20-cv-03616-SDG Document 46 Filed 04/28/21 Page 18 of 18




are DENIED AS MOOT. The pending motions docketed as ECF 18, ECF 19, and

ECF 20 are also DENIED AS MOOT. Mason’s Amended Complaint is

DISMISSED WITHOUT PREJUDICE. The Clerk is DIRECTED to close this case.

     SO ORDERED this the 28th day of April 2021.


                                               Steven D. Grimberg
                                         United States District Court Judge
